ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-060, concluding that ANTHONY P. MONZO of CAPE MAY COURTHOUSE, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 1.8 (conflict of interest: business transactions with current clients), and good cause appearing;
It is ORDERED that ANTHONY P. MONZO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.